Allowance
Claims 1-3, 6-11 and 14-20 are hereby deemed patentable. 
The specific limitations of “a portion of the flexile display screen situated across the first surface or another portion of the flexible display situated across the second surface, wherein the detecting the attachment comprises identifying that a wireless signal associated with the removable keyboard is greater than a predetermined threshold; and adjusting, based on the detecting, a screen configuration of the content, wherein the adjusting comprises: removing the content from a portion of the flexible display corresponding to the surface that the removable keyboard is detected as being attached to; and displaying an entirety of the content on another portion of the flexible display corresponding to the surface that the removable keyboard is not attached to” in Claim 1, and similarly in Claims 9 and 16, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Finke-Anlauff (US Publication 2004/0108968) discloses a method comprising: displaying, on an information handling device, content, wherein the content is displayed across a first surface 115 and a second surface 125 of the device; and a keyboard 110 attachable to the second surface 125.  Finke-Anlauff does not disclose a flexible display.  Finke-Anlauff also does not disclose the specific limitations as noted above. 
Kwak et al. (US Publication 2014/0049464) discloses discloses a flexible display 100 situated across a first surface and a second surface (See Figures 25-26).   However, Kwak also fails to disclose the specific limitations as noted above. 
Locker et al. (US Publication 2010/0039764) discloses a display 360 and a detachable keyboard 830, wherein the attachment of the keyboard is detected via a wireless signal (See 
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841